FILED
                              NOT FOR PUBLICATION                           OCT 2 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MARTIN MENDOZA-PUENTES,                           No. 12-73407

               Petitioner,                        Agency No. A098-762-465

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Martin Mendoza-Puentes, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum

and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings, Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the petition for review.

      Mendoza-Puentes does not make any arguments in his opening brief

challenging the agency’s denial of his asylum claim as untimely. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (issues not supported by

argument are deemed abandoned).

      The BIA determined that Mendoza-Puentes failed to establish the

government is unable or unwilling to protect him. The record does not compel the

conclusion that the government is unable or unwilling to control the people he

fears. See Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005); see also

Castro-Perez v. Gonzales, 409 F.3d 1069, 1072 (9th Cir. 2005) (failure to report

non-governmental persecution due to belief that police would do nothing did not

establish that government was unwilling or unable to control persecutors). Thus,

Mendoza-Puentes’s withholding of removal claim fails.

      Finally, Mendoza-Puentes does not raise any arguments to support his

statement that the IJ failed to apply mandatory presumptions and applied erroneous

legal standards. See Martinez-Serrano, 94 F.3d at 1259.

      PETITION FOR REVIEW DENIED.




                                         2                                     12-73407